Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Curtis Q. Owens appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm on the district court’s reasoning that Owens failed to properly exhaust available administrative remedies as to his claims of constitutional magnitude as required by 42 U.S.C. § 1997e(a) (2006). Owens v. Jefferson, No. 0:09-cv-02888-TLW, 2010 WL 3170073 (D.S.C. Aug. 10, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.